DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3, 6, 8, 11-16, 18, 21-23, and 30) in the reply filed on 6/25/21 is acknowledged. Applicant remarks regarding the inclusion of claim 18 in Group I and in the Office Action Summary is correct. Examiner apologizes for any inconvenience the typographical error resulting in the unwarranted exclusion of claim 18 from the Group I and from the Disposition of Claims in the Office Action Summary may have caused Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 8, 11-16, 18, 21, 23 and 30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Inglis et al (US PGpub 2008/0023399).
Regarding claim 1, Inglis teaches a microfluidic device (referred to as a continuous flow fluidic particle separation device in [0010]) comprising: 
a sample inlet (referred to as a sample input in [0010],  sample input channel is for blood in Figure 2 and for particle mixture in Figure 4); 
a separation channel (referred to as separation area 1 in Figure 3)  comprising an array of obstacles (see [0012] which recites “[s]mall particles stay within a flow stream, and large particles are displaced at each obstacle”) disposed within the separation channel (see Figure 1 where the obstacles are posts), 
wherein said array of obstacles comprises a plurality of rows of obstacles and a plurality of columns of obstacles (see [0013], [0042] and Figures 2 and 5), 
said plurality of rows of obstacles extending at an angle relative to the average flow direction of said separation channel (see Figure 2 and [0033] which recites “[d]evices in accordance with the present invention provide a bimodal separation. For example, in an array, a single region of posts will have a single critical size, and will result in particle flow in two directions. Particles will either travel straight through the array, or will be ‘bumped’ at the angle of the array”, see further in [0042] which recites that “[a]s illustrated in FIG. 3, particles moving from the left side to the right side in 
one or more capture areas (which corresponds to separation areas 2 and 3 illustrated in Figure 3) each comprising one or more capture channels (which corresponds the streamlines illustrated in Figure 3), wherein each capture channel comprises a trap region (which corresponds to the transversal stream lines of the separation areas illustrated in Figure 3) and an outflow region (which corresponds to vertical streamlines illustrated in Figure 3) wherein the width of the trap region (transversal stream lines) is greater than a width at the outflow region (see Figure 3 and [0024] which recites “critical size, Dc, is twice the width of the first streamline adjacent to the post in the gap of FIG. 1, so that the centers of particles having a size at least that of the critical size are bumped into the second stream line”); and 
an outlet (referred to as an output 3 illustrated in Figure 3); 
wherein the separation channel (referred to as separation area 1 in [0042] and illustrated in Figure 4) is disposed between and in fluidic communication with the sample inlet (sample input) and the one or more capture areas (separation areas 2 and 3), and wherein the one or more capture areas (separation areas 2 and 3) is disposed between and in fluidic communication with the separation channel (separation 1) and the outlet (output, see Figure 3).
Regarding claim 3, Inglis teaches the microfluidic device of claim 1, wherein said plurality of obstacles is adapted to separate nanoparticles bound to T cells from unbound nanoparticles upon flow of a sample through said separation channel (the microfluidic device is adapted to separate T cells based on the difference of size of T 
Regarding claim 6, Inglis teaches the microfluidic device of claim 1, wherein said array of obstacles are fixed in position and separated by gaps arranged so that the particles having a size at or above the critical size deflect towards a first wall of said separation channel during flow of said heterogeneous fluid sample through said separation channel (see claim 1 which recites “a plurality of separation areas in fluid connection with the sample input, adapted to separate particles having a size equal to or greater than a critical size from particles having a size less than the critical size in a fluid sample, wherein the critical size for each separation area is different, and wherein particles having a size less than the critical size and particles having at least the critical size in a separation area move in different directions”, see further claims 4 and 6-7).
Regarding claim 8, Inglis teaches microfluidic device of claim 1, wherein said (bumping) angle relative to the average flow direction of the separation channel is about 1 degree to about 15 degrees (see [0035]).
Regarding claim 11, Inglis teaches the microfluidic device of claim 1, wherein said plurality of rows of obstacles comprises a gap between adjacent rows of from about 8 to about 15 micrometers (see [0013], which specifically recites 10 micrometers).
Regarding claim 12, Inglis teaches the microfluidic device of claim 1, wherein said plurality of columns of obstacles comprise a gap between adjacent columns of from about 8 to about 15 micrometers (see [0013], which specifically recites 10 micrometers).

Regarding claim 14, Inglis teaches the microfluidic device of claim 13, wherein said mixing channel (serpentine region) is serpentine-shaped (see Figure 6, [0017] and [0059]).
Regarding claim 15, Inglis teaches the microfluidic device of claim 1, further comprising a disbursement channel (which corresponds to channels where the separation region connects to the serpentine region, see [0017] and Figure 6) disposed between and in fluidic communication with the mixing channel (serpentine region) and the one or more capture areas (separation areas, see [0017] which recites “FIG. 6 illustrates a device in which blood flows through three successive arrays to remove cells of decreasing size. Separated blood cells are displaced laterally into the serpentine pattern shown on the right of each section. The 
Regarding claim 16, Inglis teaches the microfluidic device of claim 15, wherein said disbursement channel (which corresponds to channels where the separation region connects to the serpentine region) comprises a branched network of channels extending from the mixing channel (serpentine region)  into two or more channels comprising said one or more capture areas (separation areas, see [0017] and Figure 6).
Regarding claim 18, Inglis teaches the microfluidic device of claim 1, wherein said one or more capture areas (separation areas) are disposed at bends along a serpentine-shaped channel of said microfluidic device (see [0045] and Figure 6).
Regarding claim 21, Inglis teaches the microfluidic device of claim 1, wherein said critical size is a diameter from 2 to 6 micrometers (see Figure 2 and [0034] which recites a “critical size for the arrays in the device varied from 3 to 9 micrometers”).
Regarding claim 23, Inglis teaches the microfluidic device of claim 1, wherein said trap region (transversal stream lines in Figure 3) is adapted to capture a T cell (see Figure 7A and [0054] which recites “T cells were displaced into channels 2 and 3 … For lymphocytes and monocytes, the ratios of the cells in channel 2 to the cells in channel 3 were about 100 to 1 and 1 to 1, respectively …  smaller lymphocytes, on average, were displaced significantly less than the larger monocytes”, the device of Inglis is adapted to separate particles such as a T cell which is a type of lymphocyte, see claim 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Inglis.
Regarding claim 22, Inglis teaches the microfluidic device of claim 1. 
Inglis teaches that the microfluidic includes three separate regions with gaps of 20, 9, and 5 micrometers, respectively (see [0045]).
Inglis does not explicitly teach a microfluidic device including a trap region of a capture channel comprising a width of about 12 micrometers, or ranges from 10 to 14 micrometers, from 8 to 16 micrometers, or from 8 to 12 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the microfluidic device of Inglis by selecting a range between 8 to 16 micrometers because it is obvious to optimize. It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797